Detailed Office Action
The communication dated 6/8//2022 has been entered and fully considered.
Claim 2 has been cancelled.  Claim 13 is new.  Claims 1 and 3-5 have been amended.  Claims 1 and 3-13 are pending with claims 6-12 withdrawn from consideration
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
In light of cancellation the 112(b) rejection of claim 2 has been withdrawn.
In light of amendment the 112(b) rejection of claim 1 has been partially withdrawn.
	The applicant explicitly defines height (H) and height (h) based upon the lengths of the open main body and the transition section.
	However, the applicant does not explain where the open main body should end and the transition portion stop.  As explained in the previous rejection there doesn’t seem to be a way to define where ‘h’ ends and ‘H” starts.  In Figure 3 of the instant applicant ‘h’ goes above the diameter ‘D’ of the outlet portion and is shown going into the straight rectangular section.  What distinguishes where ‘h’ stops from any other straight portion of the rectangular section of Figure 3?
Applicant argues LARSON fails to disclose a conduit chute that has a constant rectangular cross-section.
In response the Examiner agrees that LARSEN does not teach this feature.  This feature is taught by EKHOLM.  EKHOLM discloses that the cross-sectional area of chip transfer tube (5) stays constant throughout its length [Figure 1]. 
The Examiner argued that it would be obvious to substitute the known rectangular chute for the known cylindrical shoot of LARSEN.

Applicant argues that LARSON and EKHOLM fail to disclose that the features reduce plugging.
	In as much as the applicant argues that a rectangular cross-sectional area reduces plugging this is an alleged unexpected result which is not commensurate in scope with the claims.  The term rectangular cross-section can mean any where ranging from a 1:1 ratio (i.e. a square) to a 100:1 ratio and beyond.  It does not follow that while one L2/L1 ratio will have unexpected results that these results would be present for all L2/L1 ratios.
Applicant argues that the combination fails to disclose the limitation of 10% of the open main body.
Applicant argues that the combination fails to disclose the less than 10% length of ‘h’ vs ‘H’.
	In response as per the 112(b) rejection it is not clear how the applicant defines where the transition part starts and the open main body ends.  Further, the examiner agued that it would be obvious to optimize the height (H).  This would be to give additional steaming time within the tube.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, In Figure 3 height ‘h’ goes above Diameter (D) wherein the walls of the tube are still straight.  It is not clear where height ‘h’ ends and height ‘H’ should begin.  What distinguishes where ‘h’ stops from any other straight portion of the rectangular section of Figure 3?
Claims 3-5 and 13 depend from claim 5 and are similarly rejected.
Claim 1 recites the limitation "the main body" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  This should recite “the open main body”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,164,042 LARSEN et al., hereinafter LARSEN, in view of U.S. 5,744,004 EKHOLM et al., hereinafter EKHOLM.
	As for claims 1 and 4, LARSEN discloses a chip bin (5) which has an outlet that feeds a chip transfer arrangement, a screw (7) [Figure 1].  LARSEN discloses from the screw (7) the outlet (10) connects to chip chute (9) [Figure 9].
	LARSEN shows the chip chute (9) has a constant cross-sectional area over its height [Figure 1].  However, LARSEN does not explicitly disclose the shape of the chute or the shape of outlet opening (10) of the chip transfer device (7) to chute (9).  The person of ordinary skill in the art would likely interpret the chute (9) and outlet (10) as substantially circular.
EKHOLM discloses a chip transfer arrangement (steaming vessel (4)) [Figure 1].  The steaming vessel (4) has a rectangular outlet to chip transfer tube (5) [Figure 1].  EKHOLM discloses that the cross-sectional area of chip transfer tube (5) stays constant throughout its length [Figure 1]. 
At the time of the invention it would be prima facie obvious to substitute the known chip tube shape and outlet shape of EKHOLM for the chip tube and outlet shape of LARSEN.  It is prima facie obvious to substitute one known solution for another known solution [MPEP 2143 (I)(B)].  In the instant case both shapes are known to work for chip chutes and would be expected to transfer chips vertically.   Furthermore, a change in shape is typically prima facie obvious [MPEP 2144.04 (IV) (B)].  
LARSEN discloses the chip chute (9) connects to connects to transition portion, mixing container (8) [Figure 1].  The transition portion has outlet (21) which connects to a pump (22) [Figure 1].  LARSEN does not explicitly disclose the outlet shape (21) and pump (22) inlet shape.  However, the drawing appears to show a flange type connection.  The Examiner interprets the person of ordinary skill in the art as a process engineer with at least 3 years of process engineering experience at a pulp mill.  The person of ordinary skill in the art would interpret the connection as implicitly circular as the vast majority of pumps in a pulp mill have circular inlets/outlets.  In the alternative, it would be obvious to have a circular outlet [MPEP 2144.04 (IV) (B)].  The person of ordinary skill in the art would expect less head loss from a circular outlet than other shapes.
	As per the 112(b), it is not clear how heights “H’ and ‘h” are measured.  LARSEN shows a Figure 1 which appears to show the height (h) of the transition portion (8) is less than 50% of that of height ‘H’ of the chip tube.  However, drawings are not to scale and cannot be used to determine ratios.  What can be used is that the chip tube is on the second floor. And then extends down to the first floor.  At the time of the invention it would be obvious to optimize the size of the chip tube and transition piece.  Changes in proportion and height are typically prima facie obvious.  The chip tube would need to be much large when the height between floors is higher.  Further, the person of ordinary skill in the art would look to increase the height of the chip tube to give additional residence time for steaming via line (18) [Figure 1].
	As for claim 3, LARSEN shows that the system chip chute is on two floors [Figure 1].  This would be at least 1 meter in height.  In the alternative, changes in dimension are prima facie obvious [MPEP 2144.04 (IV)(A)].  The person of ordinary skill in the art would look to have an increase the height of the chip tube to give additional residence time for steaming via line (18) [Figure 1].
As for claim 5, LARSEN discloses a screw feeder (7) [Figure 1].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748